DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claim 1 is pending and has been examined.
This action is in reply to the papers filed on 01/06/2022.  
Information Disclosure Statement
No Information Disclosure Statement has been filed.
Drawings - Objection
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because many of the screenshots are illegible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim 1 is rejected on the ground of anticipatory-nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,268,985; in view of Perkins et al. 2011/0070833.
Appl. 17/570,231 – Claim 1. A system comprising: a non-transient memory, electronically storing particular computer executable program code; and at least one computer processor, when executing the particular program code, is at least configured to: 
US 10,268,985 - 1. A specifically programmed virtual gaming computer system, comprising: at least one specialized computer machine, comprising: a non-transient memory, electronically storing particular computer executable program code; and at least one computer processor which, when executing the particular program code, becomes a specifically programmed computer processor of the specifically programmed virtual gaming computer system that is at least configured to: 
Appl. 17/570,231 – Claim 1. manage a virtual business, offering at least one real-life third-party product of a third party, at least one real-life third-party service of the third party, or both, in a virtual reality realm; 
US 10,268,985 - wherein the at least one specialized dynamic real-time updatable graphical user interface is programmed to allow each respective user of the plurality of users to operate each respective virtual business, offering at least one real-life third-party product, at least one real-life third-party service, or both, in a virtual reality realm; 
Appl. 17/570,231 – Claim 1. wherein the virtual business is separate from the third party; 
US 10,268,985 - wherein each respective user is distinct from a third party that is associated with each respective real-life third-party product, each respective real-life third-party service, or both, in real life; 
Appl. 17/570,231 – Claim 1. wherein the at least one specialized dynamic real-time updatable graphical user interface comprises each respective visual representation of each respective real-life third-party product, each respective real-life third-party service, or both; and 
US 10,268,985 - wherein the at least one specialized dynamic real-time updatable graphical user interface comprises at least one third-party import tool programmed to allow each respective user to add, from a visual presence associated with the third party and displaying each respective visual representation of each respective real-life third-party product, each respective real-life third-party service, or both, each respective programmed visual object, corresponding to each respective real-life third-party product or each respective real-life third-party service, to a visual representation of each respective virtual business within the at least one specialized dynamic real-time updatable graphical user interface; 
Appl. 17/570,231 – Claim 1. receive near-field communications from a plurality of computing devices associated with a plurality of users to select a plurality of programmed visual objects linked to at least one third-party computer inventory of the third party to enable to place, by activating each respective programmed visual object, a plurality of real-life orders for each respective real-life third-party product, each respective real-life third-party service, or both, while remaining within the virtual reality realm.
US 10,268,985 - add, via the at least one third-party import tool, each respective programmed visual object, corresponding to each respective real-life third-party product or each respective real-life third-party service, to the visual representation of each respective virtual business of each respective user; 
US 10,268,985 - maintain at least one persistent association between each respective programmed visual object and a computer inventory management program associated with the third party to enable each respective customer of each respective virtual business of each respective user to place, by activating each respective programmed visual object, at least one respective real-life order for each respective real-life third-party product, each respective real-life third-party service, or both, while remaining within the virtual reality realm of each respective instance of the at least one specialized dynamic real-time updatable graphical user interface; 
US 10,268,985 - cause to display, within the at least one specialized dynamic real-time updatable graphical user interface, outside of the visual representation of each respective virtual business, each respective icon that corresponds to each respective real-life third-party product or each respective real-life third-party service offered by each respective virtual business of each respective user; 
US 10,268,985 - wherein at least one of a position of a particular icon within the at least one specialized dynamic real-time updatable graphical user interface or a size of the particular icon is based, at least in part, on a product placement priority score value for a corresponding real-life third-party product or a corresponding real-life third-party service offered by a particular virtual business of a particular user; and 
US 10,268,985 - wherein the product placement priority score value is based, at least in part, on: i) a product revenue value of the corresponding real-life third-party product or the corresponding real-life third-party service, ii) a brand collected revenue value of a corresponding brand associated with the corresponding real-life third-party product or the corresponding real-life third-party service, and iii) a business search strength value of the particular virtual business of the particular user to offer the corresponding real-life third-party product or the corresponding real-life third-party service. 
US 10,268,985 may not expressly disclose receiving near-field communications from a plurality of computing devices, however, Perkins et al. 2011/0070833 teaches these features at (Perkins et al. 2011/0070833 [Claim 1 - a plurality of near-field communication devices, each of the plurality of near-field communication devices transmitting a beacon signal using a short range wireless communication format receivable by another near-field communication device … the plurality of near-field communication devices transmitting interaction data …] 1 . A system for monitoring interaction data for multiple users and objects utilizing near-field communication devices in an indoor healthcare environment through a medium range wireless communication format and a short range wireless communication format, the system comprising: a mesh network comprising a plurality of sensors utilized for location determination of objects and users in the indoor healthcare environment, each sensor of the plurality of sensors communicating with other sensors of the plurality of sensors utilizing a medium range wireless communication format; a plurality of near-field communication devices, each of the plurality of near-field communication devices transmitting a beacon signal using a short range wireless communication format receivable by another near-field communication device when the near-field communication devices are within physical proximity of each other, and at least one of the plurality of near-field communication devices transmitting interaction data to the mesh network using the medium range wireless communication format of the mesh network; and an information engine in communication with the mesh network, the information engine processing the interaction data, wherein the interaction data comprises location of the interaction, identification of each of the plurality of near-field communication devices, duration of the interaction and if mobile a previous location of each of the plurality of near-field communication devices.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified US 10,268,985 to include the near-field communications features as taught by Perkins et al. 2011/0070833. One of ordinary skill in the art would have been motivated to do so in order to provide a user the ability to communicate information (e.g., send and receive) using well-known NFC technology which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. This claim recites a system for utilizing near-field communications to select third party products/services for ordering from third party inventory management computer system and methods of use thereof.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claim 1 recites a system/apparatus and, therefore, is directed to the statutory class of machine.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  




Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A system comprising: a non-transient memory, electronically storing particular computer executable program code; and at least one computer processor, when executing the particular program code, is at least configured to:
This limitation includes the steps a system comprising: a non-transient memory, electronically storing particular computer executable program code; and at least one computer processor, when executing the particular program code, is at least configured to:…  
But for the memory and processor, this limitation is directed to storing and processing known information in order to facilitate utilizing near-field communications to select third party products/services for ordering from third party inventory management computer system and methods of use thereof which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
memory and processor
manage a virtual business, offering at least one real-life third-party product of a third party, at least one real-life third-party service of the third party, or both, in a virtual reality realm;
This limitation includes the steps of manage a virtual business, offering at least one real-life third-party product of a third party, at least one real-life third-party service of the third party, or both, in a virtual reality realm.  
No additional elements are positively claimed.
This limitation is directed to offering a product or service for sale in order to facilitate utilizing near-field communications to select third party products/services for ordering from third party inventory management computer system and methods of use thereof which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
wherein the virtual business is separate from the third party; wherein the at least one specialized dynamic real-time updatable graphical user interface comprises each respective visual representation of each respective real-life third-party product, each respective real-life third-party service, or both; and 
This limitation includes the steps of wherein the virtual business is separate from the third party; wherein the at least one specialized dynamic real-time updatable graphical user interface comprises each respective visual representation of each respective real-life third-party product, each respective real-life third-party service, or both. 
But for the graphical user interface, this limitation is directed to displaying known information in order to facilitate utilizing near-field communications to select third party products/services for ordering from third party inventory management computer system and methods of use thereof which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
graphical user interface
receive near-field communications from a plurality of computing devices associated with a plurality of users to select a plurality of programmed visual objects linked to at least one third-party computer inventory of the third party to enable to place, by activating each respective programmed visual object, a plurality of real-life orders for each respective real-life third-party product, each respective real-life third-party service, or both, while remaining within the virtual reality realm.
This limitation includes the step of receive near-field communications from a plurality of computing devices associated with a plurality of users to select a plurality of programmed visual objects linked to at least one third-party computer inventory of the third party to enable to place, by activating each respective programmed visual object, a plurality of real-life orders for each respective real-life third-party product, each respective real-life third-party service, or both, while remaining within the virtual reality realm. 
But for the computing devices, this limitation is directed to communicating known information in order to utilizing near-field communications to select third party products/services for ordering from third party inventory management computer system and methods of use thereof which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
receive near-field communications from a plurality of computing devices associated with a plurality of users…


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as storing, processing, and displaying known data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to transmit and display data. 
As such, the claims are not patent eligible. 

Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from utilizing near-field communications to select third party products/services for ordering from third party inventory management computer system and methods of use thereof. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over: Harvey et al. 2014/0074583; in view of Perkins et al. 2011/0070833; in further view of Mishra et al. 2015/0178821.
Regarding Claim 1. Harvey et al. 2014/0074583 teaches A system comprising: a non-transient memory, electronically storing particular computer executable program code; and at least one computer processor (Harvey et al. 2014/0074583 [0023 – computer, server, browser, etc…] As represented in FIG. 1, a method and apparatus for operating a website is now described herein as a social networking system 1. The preferred embodiment of social networking system 1 follows a standard Internet architecture, in which at least one client computer 10 and a server computer 32 are connected via the World Wide Web 30 via a modem 12 of client computer 10 communicating with a modem 34 of server computer 32, or via any other common communication channels. A user accesses server computer 32 via client computer 10 operating a web browser 20 or other software application residing in a random access memory 14 that allows client computer 10 to display information downloaded from server computer 32. Server computer 32 runs web server software 44 residing in a random access memory 36 and which interacts with client computer 10 and a database 42. Database 42 contains information relating to users of social networking system 1 and the supporting data used to facilitate and run social networking system 1. Database 42 is a relational database built from a set of relational tables 43. In the conventional manner, both server computer 32 and client computer 10 include respective storage devices, such as a hard disk 38 and 16, respectively, and operate under the control of an operating system 50 and 26, respectively, executed in random access memory 36 and 14, respectively, by a central processor unit 40 and 18, respectively. Hard drive 38 of server computer 32 stores a set of program files 48 and an operating system 50. Similarly, the hard drive 16 of client computer 10 stores a web browser software 24 and an operating system 26 used in the operation of client computer 10.), when executing the particular program code (Harvey et al. 2014/0074583 [0009 – executable instructions] [0009] The apparatus for facilitating a social networking system includes one or more processors and a memory comprising instructions executable by the one or more processors. The one or more processors are coupled to the memory and operable to execute instructions. These instructions are directed to maintain a set of payor users of the social networking system; maintain a set of payee users of the social networking system; associate a payor financial dataset for each payor user; and use the payor financial datasets to provide payments to payee users as requested.), is at least configured to: manage a virtual business (Harvey et al. 2014/0074583 [0027 – virtual storefront and virtual business] As discussed above, business user type 76 generally corresponds to a payee style user 52 within social networking system 1. As such, social networking system 1 collects payee style financial information 66 for business user type 76 such as a bank routing number for a deposit account for accounts receivable or other money collecting accounts. Any user 52 designated as a business user type 76 may also display and promote products or services on the corresponding profile 54 for that user 52 designated as a business user type 76. It is intended that all users 52 designated as a business user type 76 gain access to additional features and additional views and layouts of social networking system 1 allowing these users to upload and maintain a virtual storefront to their business, complete with photographs of products, inventory numbers, and pricing information. Inasmuch as all payor style users 52 include financial information 66 associated therewith, each payor style user 52 within social networking system 1 may purchase products and services directly through social networking system 1 by viewing and purchasing items through profile 54 of users 52 categorized as a business user type 76. [0033 – virtual shopping mall] It is a primary feature of the present invention that social networking system 1 provides a procedure for any user 52 which corresponds to a business user type 76 to vend and display products for sale within social networking system 1. By capturing and storing underlying financial information for each user 52, users may purchase products through social networking system 1 seamlessly without entering financial information for either making a payment or receiving a payment between users 52. As such, social networking system 1 provides a virtual shopping mall for each user 52 in that each user may purchase products or donate to charities or conduct other business activities without having to enter financial information with each transaction or remember login information for each underlying business. This represents an enormous leap in the art, in that currently users within any prior art social networking system are required to enter financial information for each transaction within the prior art social networking system, or simply log into each business over the common World Wide Web 30 to purchase goods from that business. This requires a user to store and enter login information for each and every business the user conducts financial transactions with. By storing financial information for each user 52 within social networking system 1, a user 52 simply purchases products seamlessly without having to enter financial information or log in to a specific sub-site or external website to conduct financial transactions.), offering at least one real-life third-party product of a third party, at least one real-life third-party service of the third party (Harvey et al. 2014/0074583 [0027 – display and promote products and services]), or both, in a virtual reality realm (Harvey et al. 2014/0074583 [0027 – virtual storefront] As discussed above, business user type 76 generally corresponds to a payee style user 52 within social networking system 1. As such, social networking system 1 collects payee style financial information 66 for business user type 76 such as a bank routing number for a deposit account for accounts receivable or other money collecting accounts. Any user 52 designated as a business user type 76 may also display and promote products or services on the corresponding profile 54 for that user 52 designated as a business user type 76. It is intended that all users 52 designated as a business user type 76 gain access to additional features and additional views and layouts of social networking system 1 allowing these users to upload and maintain a virtual storefront to their business, complete with photographs of products, inventory numbers, and pricing information. Inasmuch as all payor style users 52 include financial information 66 associated therewith, each payor style user 52 within social networking system 1 may purchase products and services directly through social networking system 1 by viewing and purchasing items through profile 54 of users 52 categorized as a business user type 76. [0033 – virtual shopping mall] It is a primary feature of the present invention that social networking system 1 provides a procedure for any user 52 which corresponds to a business user type 76 to vend and display products for sale within social networking system 1. By capturing and storing underlying financial information for each user 52, users may purchase products through social networking system 1 seamlessly without entering financial information for either making a payment or receiving a payment between users 52. As such, social networking system 1 provides a virtual shopping mall for each user 52 in that each user may purchase products or donate to charities or conduct other business activities without having to enter financial information with each transaction or remember login information for each underlying business. This represents an enormous leap in the art, in that currently users within any prior art social networking system are required to enter financial information for each transaction within the prior art social networking system, or simply log into each business over the common World Wide Web 30 to purchase goods from that business. This requires a user to store and enter login information for each and every business the user conducts financial transactions with. By storing financial information for each user 52 within social networking system 1, a user 52 simply purchases products seamlessly without having to enter financial information or log in to a specific sub-site or external website to conduct financial transactions.); wherein the virtual business is separate from the third party; wherein the at least one specialized dynamic real-time updatable graphical user interface (Harvey et al. 2014/0074583 [0031; Fig. 5 – GUI display] FIG. 5 represents a pseudo graphical user interface for displaying an individual profile 54 associated with the corresponding user 52 of social networking system 1. It will readily be understood by those familiar with the art that profile 54 and the arrangement of data elements thereon may be customized and changed as desired by the administrators of social networking system 1, and may even change over time due to updated styles or a subsequent release or overhaul of the general look of profile 54 and the esthetic features of social networking system 1. Profile 54 is generally portrayed within web browser software 20 on client computer 10 through client server interaction of social networking system 1 through World Wide Web 30. Thus, when any user 52 is browsing or interacting with profile 54, the same general layout and style for each user 52 of social networking system 1 is generally portrayed through this same profile 54 template. The representative pseudo template of profile 54 is shown in FIG. 5, and generally includes a header 100, a main body 102, and a footer 104. Header 100 may include elements such as a navigation element 106 for moving to different profiles or other sections within social networking system 1. Header 100 may also include an information element 107 for providing various information on the particular user 52 associated with the currently displayed profile 54. Header 100 may also include a photo element 108 for viewing photographs or images associated with the currently displayed profile 54. Header 100 may also include a comments section 109 for adding comments to the currently displayed profile 54 or reviewing previously submitted comments. Main body 102 includes various elements for displaying information about user 52 such as a name 110, a graphic 111, a short description 112, and account specific data and options 114. Graphic 111 may include a profile photo or a logo depending upon the style of user 52. For example, if user 52 includes a business user type 76 entered in user type 64 field within user table 58, graphic 111 may display that business's logo or other identifying graphic, such as the company's trademark. Conversely, if user 52 is a student, as indicated by having student user type 74 entered in user table 58, graphic 111 may display a photograph of the face of user 52. Likewise, name 110 and short description 112 may also be customized to include information such as a business name if user 52 is a business or a person's personal first and last name if user 52 is a primary style user or student style user. Account specific data and options 114 may be customized per user type to provide targeted features useful to each user type. For example, if profile 54 relates to an underlying user 52 which is designated as a charity, having charity user type 78 in user table 58, account specific data and options 114 may provide information for donating to this particular charity. Account specific data and options 114 is therefore customizable per user type. Main body 102 further includes an advertisement space 113 for displaying targeted ads to a browser of this profile. Advertisement space 113 may include discount or sale announcements and may be selected specifically to cater to the tastes of the browsing user 52 based on algorithms commonly known in the art. Conversely, advertisement space 113 may be related directly to profile 54 in that if profile 54 is a business style user, advertisement space 113 may portray ads or marketing material specific to the underlying business. Profile 54 may also include footer 102 for any miscellaneous use within social networking system 1, such as contact information for the owners of social networking system 1, or customer service information. While the size, placement, and available elements on profile 54 within social networking system 1 are determined by the administrators of social networking system 1, it is a primary feature of the present invention that the overall template and structure is static for every profile 54 within social networking system 1. Therefore, whether users 52 are browsing a business style profile 54 or a charity style profile 54, or other primary style or student style profiles 54, the overall profile template 55 is standardized for every individual profile to be displayed. As such, a user browsing across a variety of styles of profiles 54 encounters each profile 54 in the same structure having the same overall look. This lends itself to providing an esthetically pleasing experience for users 52 of social networking system 1, in that the placement of links and information is generally located in the same area for each profile 54, thus increasing the usability of social networking system 1. For example, a browsing user 52 will always encounter graphic 111 in the same general location on each profile 54, whether the underlying user 52 is a primary style user, a student style user, a business style user, or a charity style user. Thus, a user is prevented from having to learn where each link and each subsection of each profile is located when moving through social networking system 1, as all of the profile elements are generally located in the same area for each profile 54.) comprises each respective visual representation of each respective real-life third-party product, each respective real-life third-party service, or both (Harvey et al. 2014/0074583 [0027 - may purchase products and services directly through social networking system [] by viewing and purchasing items] As discussed above, business user type 76 generally corresponds to a payee style user 52 within social networking system 1. As such, social networking system 1 collects payee style financial information 66 for business user type 76 such as a bank routing number for a deposit account for accounts receivable or other money collecting accounts. Any user 52 designated as a business user type 76 may also display and promote products or services on the corresponding profile 54 for that user 52 designated as a business user type 76. It is intended that all users 52 designated as a business user type 76 gain access to additional features and additional views and layouts of social networking system 1 allowing these users to upload and maintain a virtual storefront to their business, complete with photographs of products, inventory numbers, and pricing information. Inasmuch as all payor style users 52 include financial information 66 associated therewith, each payor style user 52 within social networking system 1 may purchase products and services directly through social networking system 1 by viewing and purchasing items through profile 54 of users 52 categorized as a business user type 76.); and
Harvey et al. 2014/0074583 may not expressly disclose the following features, however, Perkins et al. 2011/0070833 teaches receive near-field communications from a plurality of computing devices associated with a plurality of users (Perkins et al. 2011/0070833 [Claim 1 - a plurality of near-field communication devices, each of the plurality of near-field communication devices transmitting a beacon signal using a short range wireless communication format receivable by another near-field communication device … the plurality of near-field communication devices transmitting interaction data …] 1 . A system for monitoring interaction data for multiple users and objects utilizing near-field communication devices in an indoor healthcare environment through a medium range wireless communication format and a short range wireless communication format, the system comprising: a mesh network comprising a plurality of sensors utilized for location determination of objects and users in the indoor healthcare environment, each sensor of the plurality of sensors communicating with other sensors of the plurality of sensors utilizing a medium range wireless communication format; a plurality of near-field communication devices, each of the plurality of near-field communication devices transmitting a beacon signal using a short range wireless communication format receivable by another near-field communication device when the near-field communication devices are within physical proximity of each other, and at least one of the plurality of near-field communication devices transmitting interaction data to the mesh network using the medium range wireless communication format of the mesh network; and an information engine in communication with the mesh network, the information engine processing the interaction data, wherein the interaction data comprises location of the interaction, identification of each of the plurality of near-field communication devices, duration of the interaction and if mobile a previous location of each of the plurality of near-field communication devices.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Harvey et al. 2014/0074583 to include the real-life third-party product or service features as taught by Perkins et al. 2011/0070833. One of ordinary skill in the art would have been motivated to do so in order to provide a user the ability to communicate information (e.g., send and receive) using well-known NFC technology which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Harvey et al. 2014/0074583 further teaches to select a plurality of programmed visual objects linked to at least one third-party computer inventory of the third party to enable to place, by activating each respective programmed visual object, a plurality of real-life orders for each respective real-life third-party product, each respective real-life third-party service, or both, while remaining within the virtual reality realm (Harvey et al. 2014/0074583 [0027 - maintain a virtual storefront … complete with photographs of products, … and pricing information … may purchase products and services directly through social networking system] As discussed above, business user type 76 generally corresponds to a payee style user 52 within social networking system 1. As such, social networking system 1 collects payee style financial information 66 for business user type 76 such as a bank routing number for a deposit account for accounts receivable or other money collecting accounts. Any user 52 designated as a business user type 76 may also display and promote products or services on the corresponding profile 54 for that user 52 designated as a business user type 76. It is intended that all users 52 designated as a business user type 76 gain access to additional features and additional views and layouts of social networking system 1 allowing these users to upload and maintain a virtual storefront to their business, complete with photographs of products, inventory numbers, and pricing information. Inasmuch as all payor style users 52 include financial information 66 associated therewith, each payor style user 52 within social networking system 1 may purchase products and services directly through social networking system 1 by viewing and purchasing items through profile 54 of users 52 categorized as a business user type 76. [0034 – adding product information including a photograph] FIG. 7 represents a data flow diagram for a procedure within social networking system 1 for allowing a business style user 52 for uploading product information and vending that product through social networking system 1. As discussed previously, it is a primary feature of the present invention that business style users of social networking system 1 may offer products for sale within the framework of social networking system 1. Pursuant to this, business users 52 follow the procedure represented in FIG. 7 for publishing a product on business user's profile 54. The procedure of FIG. 7 starts with a step 130 wherein the user 52 adds a product name, description, price, the amount of stock of the product, an SKU, and a barcode. One will readily understand that the information added through step 130 is representative only, and is determined by the administrators of social networking system 1. As such, step 130 generally collects any relevant product information for the intended product. Step 130 proceeds to a step 131 where user 52 may upload and add a photograph or diagram of the underlying product. Step 131 proceeds to a step 132 where user 52 is prompted as to whether more photos are necessary or desired. If more photos are desired, step 132 proceeds back to step 131 for adding an additional photograph or diagram. If user 52 determines in step 132 that more photos are not required, step 132 proceeds to a step 133. Step 133 determines whether user 52 wishes to allow a student discount for this product. If user 52 is willing to apply a student discount to the underlying product, step 133 proceeds to a step 134 where the individual discount is collected by social networking system 1 and correlated to the underlying product. For example, if user 52 wishes to provide a 10% student discount each time a student style user purchases this product through social networking system 1, this information is entered within step 134. Steps 133 and 134 both proceed to a step 135, where it is determined whether user 52 wishes to apply a charity credit to the underlying product. A charity credit can be associated with an individual product within social networking system 1 such that when a user purchases the underlying product, a pre-determined donation amount to a particular charity will be transacted within social networking system 1. For example, the underlying product is a book with information on breast cancer awareness, user 52 may wish to associate this product with applying a $1 charity donation to a breast cancer research charity user 52 of social networking system 1. Step 135 determines that user 52 wishes to apply a charity credit, step 135 proceeds to a step 136 where this charity information and the credit information is collected by social networking system 1. If step 135 determines that a charity credit is not desired, step 135 proceeds to a step 137. Further, step 136 proceeds to step 137 after the charity and charity donation is collected. Step 137 adds all of the product information collected in the previous steps to data files 56 within database 42. Thereafter, the underlying product is available for purchase through user 52 and profile 54 associated with user 52 within social networking system 1. [0039-0040 – purchasing/ordering features] [0039] As shown in FIG. 9, the first checkout procedure shown and described therein starts with a step 150 where social networking system 1 transfers the total dollar amount owed from a shopping cart associated with a user 52a from the account of user 52a to social networking system 1 using the stored financial data for user 52a. Step 150 may also include adding and receiving an additional fee from user 52a for facilitating this transfer. After a dollar amount is transferred from user 52a to social networking system 1, step 150 proceeds to a step 151. Step 151 determines whether the shopping cart associated with user 52a includes a donation. If the shopping cart includes a donation, step 151 proceeds to a step 152. If the shopping cart does not include a donation, step 151 proceeds to a step 154. In step 152, the donation amount is transferred from social networking system 1 to the selected charity user 52c associated with the donation using stored financial data for charity user 52b. Once charity user 52c has been credited with the proper amount donated by user 52a, step 152 proceeds to a step 153. Step 153 removes the donation from the shopping cart and proceeds back to step 151 thereafter. This loop of step 151 to step 152 to step 153 back to step 151 continues until all of the donations in the shopping cart have been credited to the individual charities associated therewith. Once all donations have been removed and applied from the shopping cart, step 151 proceeds to step 154. Step 151 queries whether the shopping cart associated with user 52a includes a product for purchase. If the shopping cart does include at least one product for purchase, step 154 proceeds to a step 155. Step 155 determines whether the product includes an associated donation to a charity. If so, step 155 proceeds to a step 156. If step 155 determines that the product does not include a donation to charity, step 155 proceeds to a step 158. Step 156 transfers the donated amount associated with the product from social networking system 1 to a charity user 52c associated with the donation using stored financial data for the charity user 52c. Thus, in step 156, the charity is credited for the donation associated with a user 52a purchasing the particular product. As discussed previously, products offered for sale within social networking system 1 may be associated with a donation to a charity user 52c of social networking system 1. Thus, the checkout procedure for social networking system 1 includes logic for accounting this donation during the checkout procedure. Step 156 proceeds to a step 157 where the product's purchase amount minus the donated amount from step 156 is transferred from social networking system 1 to a business user 52b associated with the product, using the stored financial data for business user 52b. Thereafter, step 157 proceeds to a step 159. Step 158 is similar in most respects to step 157, as the product's purchase amount is transferred from social networking system 1 to the business user 52b associated with the product being purchased, based on stored financial data 66b for business user 52b. In step 158, no donation amount is subtracted from the purchase amount as it was determined in step 155 that this product does not include a donation to a charity. Step 158 thereafter proceeds to step 159. Step 159 provides purchase data to business user 52b associated with the product being purchased. This information may include any relevant data associated with the product, including sizing information, color information, style, or any other relevant data associated with the product. Step 159 thereafter proceeds to a step 160 where user data for the purchasing user 52a is provided to business user 52b, including shipping address and other data associated with user 52a. Step 160 proceeds to a step 161 where the product is removed from the shopping cart associated with user 52a. Step 161 thereafter proceeds back to step 154. This loop continues until all of the products have been removed and accounted for within the shopping cart associated with user 52a. Thereafter, step 154 terminates the checkout procedure. [0040] While one of the features of the checkout procedure shown and described in FIG. 9 includes extracting a small checkout fee from user 52a, a fee may also or alternatively be extracted from business user 52b. As shown in steps 157 and 158, the product's purchase amount is transferred from social networking system 1 to business user 52b. During this transfer, the present invention includes the method of extracting a fee from the purchase amount before the remaining amount is transferred to business user 52b. Thus, a fee may be extracted from either the purchaser or payor user 52a of social networking system 1 as an additional fee added to the checkout amount, and/or has a fee subtracted from the purchase amount due to the business payee user 52b. Thus, social networking system 1 may profit from each transaction either by applying a fee to the purchasor and/or applying a fee to the purchasee, for every transaction. This represents a non-advertising based model for social networking system 1, wherein social networking system 1 and the profiles 54 displayed therein may not incorporate advertisements or other marketing elements to produce revenue for social networking system 1. Revenue is generated by nominal fees either extracted from the payor or the payee, or both, during a financial transaction conducted and facilitated by social networking system 1. FIG. 10 represents an alternative embodiment of a checkout procedure described as the second checkout procedure. The second checkout procedure shown and described in FIG. 10 generally includes transferring payments and donations directly from a user 51a to a corresponding business user 52b or charity user 52c. This direct transfer of payments or donations is facilitated by social networking system 1 using the stored financial data for user 52a, business user 52b or charity user 52c. The second checkout procedure shown and described in FIG. 10 starts with a step 170 where social networking system 1 determines whether the shopping cart associated with user 52a includes a donation. If step 170 determines that the shopping cart does include a donation, step 170 proceeds to a step 171. Step 171 transfers the donated amount from user 52a to the selected charity user 52c associated with the donation, using stored financial data for user 52a and charity user 52c. Thereafter, step 171 proceeds to a step 172, wherein the donation is removed from the shopping cart. Thereafter, step 172 proceeds back to step 170 for determining whether additional donations reside in the shopping cart. When all of the donations have been removed and accounted for, step 170 proceeds to a step 173. Step 173 determines whether the shopping cart includes a product for purchase. If the shopping cart does not include a product for purchase, the second checkout procedure of FIG. 10 is terminated. If step 173 determines that the shopping cart includes a product for purchase, step 173 proceeds to a step 174. Step 174 determines whether the product is associated with a donation to a charity. If so, step 174 proceeds to a step 175. Step 175 proceeds to transfer the donated amount associated with the product from user 52a to the selected charity user 52c using stored financial information for user 52a and charity user 52c. Thereafter, step 175 proceeds to a step 176, wherein the product's purchase amount is offset by the donated amount and this new offset amount for the product is transferred from user 52a to the business user 52b associated with the product. The offset amount is transferred using stored financial data for user 52a and business user 52b. Step 176 proceeds thereafter to a step 176. If step 174 determines that the product does not include a donation to a charity, step 174 proceeds to a step 177. Step 177 transfers the product's purchase amount from user 52a to the business user 52b associated with the product being purchased. The product's purchase amount is transferred using stored financial data for user 52a and business user 52b. Thereafter, step 177 proceeds to step 178. Step 178 provides purchase data to business user 52b associated with the product being purchased. This information may include any relevant data associated with the product, including sizing information, color information, style, or any relevant data associated with the product. Step 178 thereafter proceeds to a step 179, where user data for the purchasing user 52a is provided to business user 52b, including shipping address and other relevant data associated with user 52a. Step 179 thereafter proceeds to a step 180, where the product is removed from the shopping cart. Step 180 proceeds back to step 173 and this overall loop is iterated until the shopping cart is empty. [0031 – images and graphics interpreted as visual object …; Fig. 5 – GUI display] FIG. 5 represents a pseudo graphical user interface for displaying an individual profile 54 associated with the corresponding user 52 of social networking system 1. It will readily be understood by those familiar with the art that profile 54 and the arrangement of data elements thereon may be customized and changed as desired by the administrators of social networking system 1, and may even change over time due to updated styles or a subsequent release or overhaul of the general look of profile 54 and the esthetic features of social networking system 1. Profile 54 is generally portrayed within web browser software 20 on client computer 10 through client server interaction of social networking system 1 through World Wide Web 30. Thus, when any user 52 is browsing or interacting with profile 54, the same general layout and style for each user 52 of social networking system 1 is generally portrayed through this same profile 54 template. The representative pseudo template of profile 54 is shown in FIG. 5, and generally includes a header 100, a main body 102, and a footer 104. Header 100 may include elements such as a navigation element 106 for moving to different profiles or other sections within social networking system 1. Header 100 may also include an information element 107 for providing various information on the particular user 52 associated with the currently displayed profile 54. Header 100 may also include a photo element 108 for viewing photographs or images associated with the currently displayed profile 54. Header 100 may also include a comments section 109 for adding comments to the currently displayed profile 54 or reviewing previously submitted comments. Main body 102 includes various elements for displaying information about user 52 such as a name 110, a graphic 111, a short description 112, and account specific data and options 114. Graphic 111 may include a profile photo or a logo depending upon the style of user 52. For example, if user 52 includes a business user type 76 entered in user type 64 field within user table 58, graphic 111 may display that business's logo or other identifying graphic, such as the company's trademark. Conversely, if user 52 is a student, as indicated by having student user type 74 entered in user table 58, graphic 111 may display a photograph of the face of user 52. Likewise, name 110 and short description 112 may also be customized to include information such as a business name if user 52 is a business or a person's personal first and last name if user 52 is a primary style user or student style user. Account specific data and options 114 may be customized per user type to provide targeted features useful to each user type. For example, if profile 54 relates to an underlying user 52 which is designated as a charity, having charity user type 78 in user table 58, account specific data and options 114 may provide information for donating to this particular charity. Account specific data and options 114 is therefore customizable per user type. Main body 102 further includes an advertisement space 113 for displaying targeted ads to a browser of this profile. Advertisement space 113 may include discount or sale announcements and may be selected specifically to cater to the tastes of the browsing user 52 based on algorithms commonly known in the art. Conversely, advertisement space 113 may be related directly to profile 54 in that if profile 54 is a business style user, advertisement space 113 may portray ads or marketing material specific to the underlying business. Profile 54 may also include footer 102 for any miscellaneous use within social networking system 1, such as contact information for the owners of social networking system 1, or customer service information. While the size, placement, and available elements on profile 54 within social networking system 1 are determined by the administrators of social networking system 1, it is a primary feature of the present invention that the overall template and structure is static for every profile 54 within social networking system 1. Therefore, whether users 52 are browsing a business style profile 54 or a charity style profile 54, or other primary style or student style profiles 54, the overall profile template 55 is standardized for every individual profile to be displayed. As such, a user browsing across a variety of styles of profiles 54 encounters each profile 54 in the same structure having the same overall look. This lends itself to providing an esthetically pleasing experience for users 52 of social networking system 1, in that the placement of links and information is generally located in the same area for each profile 54, thus increasing the usability of social networking system 1. For example, a browsing user 52 will always encounter graphic 111 in the same general location on each profile 54, whether the underlying user 52 is a primary style user, a student style user, a business style user, or a charity style user. Thus, a user is prevented from having to learn where each link and each subsection of each profile is located when moving through social networking system 1, as all of the profile elements are generally located in the same area for each profile 54.).
Harvey et al. 2014/0074583 may not expressly disclose the real-life third-party product or service features, however, Mishra et al. 2015/0178821 teaches a virtual try-on platform where users can virtually try-on third-party seller products (Mishra et al. 2015/0178821 [0011 - virtual try-on platform] According to one aspect of the present disclosure, a system is provided including a communication network; a user device configured to enable a user to enter input data and to provide output data to the user; a virtual try-on platform configured to communicate with the user device via the communication network, the virtual try-on platform configured to store a plurality of user video profiles of a plurality of users and to store a plurality of product video profiles of a plurality of products for sale; and a plurality of third-party seller platforms configured to communicate with the user device and virtual try-on platform via the communication network, each seller platform including a web server for creating a website for a respective seller intending to sell one or more of the products.).
Mishra et al. 2015/0178821 further teaches tools and features to add visual objects into or onto the virtual platform so that user can virtually try on the products or objects (Mishra et al. 2015/0178821 [0051-0052][0051] FIG. 1B illustrates many of the components of the virtual try-on cloud-based platform 106. The back-end server 120 interacts with a plurality of databases including a user video profile database 130 and an product video profile database 132. The back-end server 120 stores, ahead of time, user and product video profiles and processes them on request for the best try-on experience. The back-end server 120 also generates personalized recommendations based at least on the compatibility between specific user data and product data. The back-end server 120 is further configured to generate and stream a video by combining the user and product video profile handles when a request is initiated by a consumer. The video generation can be done ahead of time knowing popular objects and the user, or if the seller uploads the database of objects ahead of time so they can be just referenced. Additionally, the back end server 120 runs search algorithms to identify various objects (i.e., products) and price options for consumers to make an informed decision and runs auction algorithms to rank the sellers and brands who sell the same object model. [0052] A front-end 140 of the virtual try-on platform 106, which may be a web site or mobile application, is used by consumers to manage their virtual try-on activities. Such virtual try-on activities may include creating a profile, watching stored try-on videos, and conducting online transactions. Consumers may create a user video profile by either recording a synthetic video or connecting to various apps or data sources used for video calls and images. The front-end 140 may be used to upload images of a particular style and explore similar styles that are being sold by other designers, retailers; this enables a user to have control over the choices available and price sensitivities. In certain embodiments, the front-end 140 may be employed to take an image of an object, convert the image into a 3D model using methods described herein, and virtually try the object on using the existing user video profile.). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Harvey et al. 2014/0074583 to include the real-life third-party product or service features as taught by Mishra et al. 2015/0178821. One of ordinary skill in the art would have been motivated to do so in order to provide a user the ability to virtually try-on good and objects offered by a plurality of third-party retailer/merchants which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fuller 2014/0378220 teaches wherein the visual presence associated with the third party is an application programmed for portable electronic devices (Fuller 2014/0378220 [0031-0032][0031] The system of this invention is shown in FIG. 1 and consists of a game server 1, which is accessible by a player 2, a business owner 3 and the developer 4 through an internet service provider 5. The internet service provider 5 is accessible in a known manner through an interface 6 (i.e., smart phone, tablet, etc.) connected through a communications network 7. The game server 1 is constructed to be compatible with a wide variety of internet and extranet servers or directly by the player or participating business owner depending on the available communication networks and protocols. The subscribing business owner 3 enters and updates his information through a website on a web server 8. The business owner's information is stored in the business database 10. Information from the business database 10 is loaded into the main database 11 from which the game server 1 draws game information. The player 2 enters and updates his information through the game software resident on the game server 1 and on his interface 6 device. The player's information is stored in the player database 9 which will then be loaded into the main database 11 from which the game server 1 will draw the information. [0032] The player's game experience is illustrated in FIG. 2. After downloading the application, the player 2 begins the game on a phone, tablet or computer or other interface 6 device. If the player 2 is not registered, he goes through a registration 13 process and enters information including his postal code, an email address, username and country. If the player 2 is registered, he goes through an authentication 12 process and enters the game at his last position recorded in the main database 11. Represented by an avatar, the newly registered player 2 enters a "Home" area of the game 14 where he will meet one of the game characters that will give him the information to begin the adventure. The player 2, then, enters a fantasy "home village" 15 populated with representations of local businesses that are downloaded from the business database 10 according to their proximity to the player's postal code. The businesses located in this area can change if the player chooses to allow the use of a location service on his interface 6 device. The player's interaction with game characters will send him farther into another region that represents the heart of the game world 16 which is comprised of both fantasy areas 18 and virtual representations of real world geographical regions 17.).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682